DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,401,325 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 11-19 directed to an invention non-elected without traverse. Accordingly, claims 11-19 have been cancelled.

EXAMINER’S AMENDMENT
The application has been amended as follows: 

As to the claims:
Cancel claims 11-19.
Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claim 1 is the inclusion of a magnet bar, coupled to the central shaft at least one axial end by a set of links, a hinge, and one of a torsion spring or a magnetizer cushion, the magnet bar configured to induce a steady magnetic field transverse to a longitudinal axis of the central shaft to a pipe wall, the at least one magnet bar comprising: at least one magnet comprising a north pole side and a south pole side; a north magnetic circuit pole coupled to the north pole side of the at least one magnet and extending radially away from the central shaft; a south magnetic circuit pole coupled to the south pole side of the at least one magnet and extending radially away from the central shaft; and a sensor head to monitor magnetic flux comprising at least one sensor disposed between the north magnetic circuit pole and the south magnetic circuit pole. These limitations in combination with the rest of the limitations in the claim are neither disclosed nor suggested by the prior art of record. Claims 2-9 have been found allowable due to their dependencies upon claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
1/29/2022